PER CURIAM.
We treat the trial court’s March 15, 2010 order as one denying relief in a probation violation proceeding and not as a motion for postconviction relief. Appellant is a fugitive on an outstanding violation of probation warrant and he currently serves a sentence in South Carolina. Appellant sought to have the trial court accept a plea in absentia and sentence him concurrently with his South Carolina sentence. The circuit court’s ruling in essence denying relief is not an appealable order, so this appeal is dismissed.

Appeal Dismissed.

GROSS, C.J., MAY and LEVINE, JJ., concur.